C. A. 5th Cir. Motions of NAACP Legal Defense and Educational Fund, Inc., and 17 Afro-American students who formerly attended University of Mississippi for leave to file briefs as amici curiae granted. Motion of petitioners in No. 90-6588 for leave to proceed in forma pauperis granted. Certiorari granted in No. 90-1205. Certiorari granted in No. 90-6588 limited to Questions 1 and 2 presented by the petition. Cases consolidated and a total of one hour allotted for oral argument. Reported below: 914 F. 2d 676.